Exhibit 10.3

AMENDED AND RESTATED REIMBURSEMENT AND INDEMNITY AGREEMENT

This Amended and Restated Reimbursement and Indemnity Agreement (this
“Agreement”) is made as of the 17th day of January, 2007, by CLARIENT, INC., a
Delaware corporation (“Clarient”), in favor of SAFEGUARD DELAWARE, INC., a
Delaware corporation (“SDI”) and SAFEGUARD SCIENTIFICS (DELAWARE), INC., a
Delaware corporation (“SSI”) and together with SDI (“Safeguard”).

BACKGROUND

A.            Pursuant to a Loan Agreement dated as of February 13, 2003, by and
between Clarient and Comerica Bank, N.A. (the “Bank”) (as amended from time to
time, including by a Seventh Amendment thereto dated as of even date herewith
(“Amendment No.7”), the “Loan Agreement”), the Bank agreed to provide to
Clarient a revolving line of credit in the maximum aggregate principal amount of
$12,000,000 (the “Loan”).

B.            At the request of Clarient, and as required by the Bank, Safeguard
agreed to guaranty all of the payment obligations of Clarient under the Loan
Agreement pursuant to the terms of that certain Unconditional Guaranty
originally dated as of February 13, 2003 (as amended and affirmed from time to
time (the “Original Guaranty”)).  In connection with Amendment No. 7, Safeguard
is contemporaneously herewith entering into a Third Amended and Restated
Guaranty (the “Guaranty”).

C.            In connection with the execution of that certain Fifth Amendment
to the Loan Agreement on or about August 1, 2005, Clarient and Safeguard entered
into a Reimbursement and Indemnity Agreement dated even therewith (the “Prior
Reimbursement and Indemnity Agreement”).

D.            In consideration of Safeguard’s agreements as set forth above,
Clarient has agreed to pay certain fees to Safeguard, to reimburse Safeguard for
any of the obligations required to be paid or satisfied by Safeguard pursuant to
the Guaranty, and to hold Safeguard harmless from and against any claims made
against Safeguard on account of the Guaranty, on the terms and subject to the
conditions set forth below.

E.             All capitalized terms used and not otherwise defined herein shall
have the respective meanings ascribed thereto in the Guaranty.

AGREEMENT

NOW, THEREFORE in consideration of the foregoing and of the covenants and mutual
agreements set forth below, and intending to be legally bound, the parties agree
to amend and restate the Prior Reimbursement and Indemnity Agreement to be as
follows:


1.     PAYMENTS, PERFORMANCE, COVENANTS.

(A)   IN THE EVENT COMERICA MAKES ANY DEMAND ON CLARIENT, OR CLARIENT IS
OTHERWISE REQUIRED TO PERFORM ANY OBLIGATIONS UNDER THE LOAN AGREEMENT
(INCLUDING WITHOUT LIMITATION, ANY PAYMENT OBLIGATION) OR ANY OTHER LOAN
DOCUMENT, CLARIENT PROMPTLY SHALL PERFORM ITS OBLIGATIONS UNDER THE LOAN
AGREEMENT OR APPLICABLE LOAN DOCUMENT.

(B)   IN THE EVENT ANY SUCH AMOUNT IS NOT TIMELY PAID OR SUCH OBLIGATION IS NOT
TIMELY PERFORMED BY CLARIENT AND COMERICA SEEKS TO ENFORCE SAFEGUARD’S GUARANTY,
CLARIENT SHALL


--------------------------------------------------------------------------------


REIMBURSE TO SAFEGUARD THE AGGREGATE AMOUNT OF ALL FUNDS ADVANCED BY SAFEGUARD
ON ACCOUNT OF SUCH OBLIGATION, TOGETHER WITH INTEREST ON SUCH AMOUNT AT AN
ANNUAL RATE EQUAL TO (I) THE PRIME RATE (AS DEFINED BELOW) PLUS 4% FOR AMOUNTS
UP TO $8,500,000, AND (II) THE GREATER OF (X) 12% OR (Y) THE PRIME RATE (AS
DEFINED BELOW) PLUS 8% (THE “EXPANSION RATE”) FOR AMOUNTS IN EXCESS OF
$8,500,000, FROM THE DATE OF PAYMENT BY SAFEGUARD UNTIL ALL SUCH AMOUNTS HAVE
BEEN REPAID BY CLARIENT.  FOR THE PURPOSE OF THIS AGREEMENT, “PRIME RATE” SHALL
MEAN THE VARIABLE RATE OF INTEREST, PER ANNUM, MOST RECENTLY ANNOUNCED BY
COMERICA BANK, AS ITS “PRIME RATE,” WHETHER OR NOT SUCH ANNOUNCED RATE IS THE
LOWEST RATE AVAILABLE FROM SUCH BANK.

(C)   CLARIENT WILL NOT AGREE TO ANY AMENDMENT, MODIFICATION, WAIVER OR
SUPPLEMENT TO THE COMERICA LOAN AGREEMENT OR ANY OF THE DOCUMENTS, INSTRUMENTS
OR AGREEMENTS EXECUTED IN CONNECTION THEREWITH (COLLECTIVELY, THE “LOAN
DOCUMENTS”) WITHOUT THE PRIOR WRITTEN CONSENT OF EACH OF SDI AND SSI.

(D)   FOR SO LONG AS THE LOAN DOCUMENTS PERMIT CLARIENT TO BORROW IN EXCESS OF
$8,500,000:

(I)            CLARIENT WILL IMPLEMENT WORKING CAPITAL AND CASH FLOW MONITORING
ANALYTICS AS DIRECTED BY SAFEGUARD.

(II)           CLARIENT WILL OBTAIN SAFEGUARD’S PRIOR WRITTEN APPROVAL PRIOR TO
(I) BORROWING ANY PRINCIPAL AMOUNT IN EXCESS OF $8,500,000 UNDER THE LOAN (WHICH
APPROVAL SHALL NOT BE UNREASONABLY WITHHELD PRIOR TO THE EXPANSION END DATE (AS
DEFINED BELOW) FOR BORROWINGS TO BE USED TO FUND ORDINARY COURSE OPERATING
EXPENSES) OR (II) INCURRING ANY OTHER INDEBTEDNESS (OTHER THAN UNDER CLARIENT’S
CURRENT LOAN AND SECURITY AGREEMENTS WITH GENERAL ELECTRIC CAPITAL CORPORATION
OR ITS AFFILIATES).

(E)   NOTWITHSTANDING SECTION 1(D), AFTER CLARIENT HAS REDUCED ITS BORROWINGS
UNDER THE LOAN DOCUMENTS TO A PRINCIPAL AMOUNT THAT IS EQUAL TO OR LESS THAN
$8,500,000, CLARIENT SHALL NOT BORROW ANY AMOUNT IN EXCESS OF $8,500,000 WITHOUT
SAFEGUARD’S PRIOR WRITTEN APPROVAL.


2.     CONSIDERATION.  AS CONSIDERATION FOR SAFEGUARD PROVIDING THE GUARANTY,
CLARIENT AGREES TO:

(A)   CONCURRENTLY WITH THE EXECUTION OF THE GUARANTY, PAY TO SAFEGUARD A
COMMITMENT FEE IN THE FORM OF A FOUR-YEAR WARRANT TO PURCHASE 100,000 SHARES OF
CLARIENT COMMON STOCK, PAR VALUE $0.01 PER SHARE (“COMMON STOCK”), WITH AN
EXERCISE PRICE OF $0.01 PER SHARE, PURSUANT TO THE FORM OF WARRANT ATTACHED
HERETO AS EXHIBIT A.

(B)   PAY SAFEGUARD A USAGE FEE OF AN AMOUNT EQUAL TO THE SUM OF:

(I)            1.125% OF THE DAILY WEIGHTED AVERAGE OF THE PRINCIPAL AMOUNTS
OUTSTANDING UNDER THE LINE OF CREDIT DURING EACH CALENDAR QUARTER OF THE TERM OF
THE LINE OF CREDIT,

(II)           WITH RESPECT TO THE DAILY WEIGHTED AVERAGE OF THE PRINCIPAL
AMOUNTS (IF ANY) IN EXCESS OF $8,500,000 OUTSTANDING UNDER THE LINE OF CREDIT
DURING EACH CALENDAR QUARTER OF THE TERM OF THE LINE OF CREDIT (THE “EXPANSION
BALANCE”), AN ADDITIONAL 0.875% OF THE EXPANSION BALANCE, AND

(III)          WITH RESPECT TO ANY EXPANSION BALANCE EXISTING AFTER THE
EXPANSION END DATE, (A) 25% OF THE EXPANSION RATE LESS (B) 2%;

2


--------------------------------------------------------------------------------


IN EACH CASE PAYABLE WITHIN THIRTY (30) DAYS AFTER THE END OF EACH CALENDAR
QUARTER WITH RESPECT TO AMOUNTS OUTSTANDING UNDER THE LINE OF CREDIT DURING THE
QUARTER PRECEDING THE PAYMENT DATE.  PAYMENTS FOR FRACTIONAL CALENDAR QUARTERS
AT THE BEGINNING AND END OF THE TERM OF THE LINE OF CREDIT WILL BE PRORATED
BASED ON THE NUMBER OF DAYS IN THE FRACTIONAL QUARTER INCLUDED IN THE TERM OF
THE LINE OF CREDIT DIVIDED BY THE TOTAL NUMBER OF DAYS IN THE CALENDAR QUARTER. 
ALL PAYMENTS WILL BE MADE BY WIRE TRANSFER IN IMMEDIATELY AVAILABLE FUNDS TO
SUCH ACCOUNT AS SAFEGUARD SHALL DESIGNATE FROM TIME TO TIME.

(C)   CONCURRENTLY WITH THE EXECUTION OF THE GUARANTY, PAY SAFEGUARD A FACILITY
MAINTENANCE FEE IN THE FORM OF A FOUR-YEAR WARRANT TO PURCHASE UP TO 250,000
SHARES OF COMMON STOCK WITH AN EXERCISE PRICE OF $1.64 PER SHARE, PURSUANT TO
THE FORM OF WARRANT ATTACHED HERETO AS EXHIBIT B.

SAFEGUARD MAY REQUIRE ADDITIONAL CONSIDERATION TO BE AGREED BY THE PARTIES IN
THE EVENT THAT BOTH (A) CLARIENT’S BORROWINGS UNDER THE LOAN AGREEMENT EXCEED
$8,500,000 AFTER THE DATE (THE “EXPANSION END DATE”) THAT IS THE EARLIER TO
OCCUR OF (I) APRIL 30, 2007 OR (II) THE DATE CLARIENT CONSUMMATES AN ASSET SALE
OR DEBT AND/OR EQUITY FINANCING THAT RESULTS IN NET PROCEEDS TO CLARIENT IN
EXCESS OF $7,000,000 IN A SINGLE OR SERIES OF RELATED TRANSACTIONS AND (B) THE
GUARANTY IS REAFFIRMED, AMENDED (OTHER THAN AN AMENDMENT REDUCING THE MAXIMUM
AMOUNT OF THE PRINCIPAL GUARANTEED THEREUNDER TO $8,500,000 OR LESS) OR HAS NOT
EXPIRED OR BEEN TERMINATED ON OR BEFORE SUCH DATE; PROVIDED, HOWEVER, THAT
WITHOUT LIMITING SAFEGUARD’S RIGHT TO REQUIRE ADDITIONAL CONSIDERATION UNDER THE
CIRCUMSTANCES DESCRIBED ABOVE, SAFEGUARD AGREES TO (X) REAFFIRM THE GUARANTY IN
A MANNER AND FOR CONSIDERATION CONSISTENT WITH PAST PRACTICE IN CONNECTION WITH
THE EXTENSION OF THE MATURITY DATE OF THE LOAN AGREEMENT, AND (Y) COOPERATE WITH
CLARIENT TO OBTAIN SUCH EXTENSION ON TERMS AND CONDITIONS CONSISTENT WITH PAST
PRACTICE.  IF, FOLLOWING THE EXPANSION END DATE, CLARIENT HAS REDUCED ITS
BORROWINGS UNDER THE LOAN AGREEMENT TO $8,500,000 OR LESS, THE PARTIES WILL
COOPERATE WITH EACH OTHER TO AMEND THE GUARANTY AND THE LOAN AGREEMENT SO AS TO
EFFECT THE REDUCTION OF THE AMOUNT OF PRINCIPAL GUARANTEED UNDER THE GUARANTY TO
$8,500,000.


3.     OBLIGATIONS OF CLARIENT.  THE OBLIGATIONS OF CLARIENT  UNDER THIS
AGREEMENT SHALL BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE, SHALL APPLY TO THE
FULLEST EXTENT AUTHORIZED OR PERMITTED BY ANY APPLICABLE LAW, UNDER AND SHALL BE
PAID AND PERFORMED STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT,
UNDER ALL CIRCUMSTANCES WHATSOEVER, INCLUDING, WITHOUT LIMITATION, THE FOLLOWING
CIRCUMSTANCES:

(A)   ANY LACK OF VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT;

(B)   THE EXISTENCE OF ANY CLAIM, SET-OFF, DEFENSE OR OTHER RIGHTS WHICH
CLARIENT MAY HAVE AT ANY TIME AGAINST SAFEGUARD OR ANY OTHER PERSON OR ENTITY,
WHETHER OR NOT IN CONNECTION WITH THIS AGREEMENT; OR

(C)   ANY OTHER CIRCUMSTANCE OR HAPPENING WHATSOEVER, WHETHER OR NOT SIMILAR TO
ANY OF THE FOREGOING.


4.     REPRESENTATIONS AND WARRANTIES OF CLARIENT.  CLARIENT HEREBY REPRESENTS
AND WARRANTS TO SAFEGUARD AS FOLLOWS:

(A)   ORGANIZATION AND STANDING.  CLARIENT IS A CORPORATION, DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE
AND HAS ALL REQUISITE POWER AND AUTHORITY TO CARRY ON ITS BUSINESS AS NOW BEING
CONDUCTED.

(B)   AUTHORITY; ENFORCEABILITY.  CLARIENT HAS ALL REQUISITE POWER AND AUTHORITY
TO ENTER INTO THIS AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED
HEREBY.

3


--------------------------------------------------------------------------------


(C)   EXECUTION OF AGREEMENT.  THIS AGREEMENT HAS BEEN DULY EXECUTED AND
DELIVERED BY CLARIENT.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT WILL NOT CAUSE ANY DEFAULT, BREACH OR VIOLATION OF ANY PROVISION OF
ANY MATERIAL AGREEMENT TO WHICH CLARIENT IS A PARTY OR BY WHICH ANY OF
CLARIENT’S ASSETS ARE BOUND.

(D)   VALIDITY OF AGREEMENT.  THIS AGREEMENT CONSTITUTES THE LEGAL, VALID AND
BINDING OBLIGATION OF CLARIENT, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.

(E)   APPROVALS.  NO APPROVAL, AUTHORIZATION, CONSENT OR OTHER ORDER OR ACTION
OF OR FILING WITH ANY GOVERNMENTAL OR ADMINISTRATIVE ENTITY OR ANY OTHER PERSON
IS REQUIRED FOR THE EXECUTION AND DELIVERY BY CLARIENT OF THIS AGREEMENT OR SUCH
OTHER AGREEMENTS AND INSTRUMENTS REQUIRED HEREUNDER OR FOR THE CONSUMMATION BY
CLARIENT OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

(F)    VIOLATION OF LAWS OR AGREEMENTS.  THE MAKING AND PERFORMANCE OF THIS
AGREEMENT AND THE OTHER DOCUMENTS, AGREEMENTS AND ACTIONS REQUIRED HEREUNDER OR
THEREUNDER WILL NOT VIOLATE ANY PROVISIONS OF ANY LAW, FEDERAL, STATE OR LOCAL
RULE OR REGULATION, OR ANY JUDGMENT, DECREE, AWARD OR ORDER OF ANY COURT OR
OTHER GOVERNMENTAL ENTITY, AGENCY OR ARBITRATOR TO WHICH CLARIENT IS SUBJECT.


5.     EVENTS OF DEFAULT.  THE OCCURRENCE OF ONE OR MORE OF THE FOLLOWING EVENTS
SHALL CONSTITUTE AN EVENT OF DEFAULT HEREUNDER (EACH, AN “EVENT OF DEFAULT”):

(A)   IF CLARIENT FAILS TO MAKE ANY PAYMENT DUE TO SAFEGUARD UNDER THIS
AGREEMENT, IN EACH CASE WITHIN FIVE (5) DAYS AFTER DEMAND THEREFOR FROM
SAFEGUARD THAT THE SAME SHALL BE DUE AND PAYABLE.

(B)   CLARIENT FAILS TO OBSERVE OR PERFORM ANY MATERIAL COVENANT OR AGREEMENT
REQUIRED TO BE OBSERVED OR PERFORMED BY IT UNDER THIS AGREEMENT WITHIN FIVE (5)
DAYS AFTER CLARIENT’S CHIEF EXECUTIVE OFFICER, CHIEF FINANCIAL OFFICER AND/OR
CONTROLLER KNEW OR SHOULD HAVE KNOWN OF ITS FAILURE TO SO OBSERVE OR PERFORM.

(C)   IF ANY REPRESENTATION OR WARRANTY OF CLARIENT UNDER THIS AGREEMENT SHALL
BE FALSE OR MISLEADING IN ANY MATERIAL RESPECT WHEN MADE.

(D)   IF CUSTODY OR CONTROL OF ANY SUBSTANTIAL PART OF THE PROPERTY OF CLARIENT
SHALL BE ASSUMED BY ANY GOVERNMENTAL AGENCY OR ANY COURT OF COMPETENT
JURISDICTION AT THE INSTANCE OF ANY GOVERNMENTAL AGENCY; IF ANY MATERIAL LICENSE
OR FRANCHISE SHALL BE SUSPENDED, REVOKED OR OTHERWISE TERMINATED THE EFFECT OF
WHICH WOULD BE TO AFFECT MATERIALLY AND ADVERSELY THE OPERATIONS OF CLARIENT; OR
IF ANY GOVERNMENTAL REGULATORY AUTHORITY OR JUDICIAL BODY SHALL MAKE ANY OTHER
FINAL NON-APPEALABLE DETERMINATION THE EFFECT OF WHICH WOULD BE TO AFFECT
MATERIALLY AND ADVERSELY THE OPERATIONS OF CLARIENT.

(E)   IF CLARIENT:  BECOMES INSOLVENT, BANKRUPT OR GENERALLY FAILS TO PAY ITS
DEBTS AS SUCH DEBTS BECOME DUE; IS ADJUDICATED INSOLVENT OR BANKRUPT; ADMITS IN
WRITING ITS INABILITY TO PAY ITS DEBTS; OR SHALL SUFFER A CUSTODIAN, RECEIVER OR
TRUSTEE FOR IT OR SUBSTANTIALLY ALL OF ITS PROPERTY TO BE APPOINTED AND IF
APPOINTED WITHOUT ITS CONSENT, NOT BE DISCHARGED WITHIN THIRTY (30) DAYS; MAKES
AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR SUFFERS PROCEEDINGS UNDER ANY LAW
RELATED TO BANKRUPTCY, INSOLVENCY, LIQUIDATION OR THE REORGANIZATION,
READJUSTMENT OR THE RELEASE OF DEBTORS TO BE INSTITUTED AGAINST IT AND IF
CONTESTED BY IT NOT DISMISSED OR STAYED WITHIN SIXTY (60) DAYS; IF PROCEEDINGS
UNDER ANY LAW RELATED TO BANKRUPTCY, INSOLVENCY, LIQUIDATION, OR THE
REORGANIZATION, READJUSTMENT OR THE RELEASE OF DEBTORS IS INSTITUTED OR
COMMENCED BY CLARIENT; OR IF ANY ORDER FOR RELIEF IS ENTERED RELATING TO ANY OF
THE FOREGOING PROCEEDINGS; IF CLARIENT SHALL CALL A MEETING OF ITS CREDITORS
WITH A VIEW TO ARRANGING A COMPOSITION OR

4


--------------------------------------------------------------------------------


ADJUSTMENT OF ITS DEBTS; OR IF CLARIENT SHALL BY ANY ACT OR FAILURE TO ACT
INDICATE ITS CONSENT TO, APPROVAL OF OR ACQUIESCENCE IN ANY OF THE FOREGOING.


6.     REMEDIES UPON DEFAULT.  UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT, THE
ENTIRE AMOUNT OF REIMBURSEMENT DUE HEREUNDER, PLUS ANY AND ALL INTEREST ACCRUED
THEREON AT THE RATE SET FORTH IN SECTION 1 HEREOF, PLUS ALL OTHER SUMS DUE AND
PAYABLE TO SAFEGUARD HEREUNDER SHALL, AT THE OPTION OF SAFEGUARD BECOME DUE AND
PAYABLE IMMEDIATELY WITHOUT PRESENTMENT, DEMAND, NOTICE OF NONPAYMENT, PROTEST,
NOTICE OF PROTEST, OR OTHER NOTICE OF DISHONOR, ALL OF WHICH ARE HEREBY
EXPRESSLY WAIVED BY CLARIENT.


7.     REMEDIES CUMULATIVE, ETC.

(A)   NO RIGHT OR REMEDY CONFERRED UPON OR RESERVED TO SAFEGUARD HEREUNDER OR
NOW OR HEREAFTER EXISTING AT LAW OR IN EQUITY IS INTENDED TO BE EXCLUSIVE OF ANY
OTHER RIGHT OR REMEDY, AND EACH AND EVERY SUCH RIGHT OR REMEDY SHALL BE
CUMULATIVE AND CONCURRENT, AND IN ADDITION TO EVERY OTHER SUCH RIGHT OR REMEDY,
AND MAY BE PURSUED SINGLY, CONCURRENTLY, SUCCESSIVELY OR OTHERWISE, AT THE SOLE
DISCRETION OF SAFEGUARD AND SHALL NOT BE EXHAUSTED BY ANY ONE EXERCISE THEREOF
BUT MAY BE EXERCISED AS OFTEN AS OCCASION THEREFOR SHALL OCCUR.

(B)   CLARIENT HEREBY WAIVES PRESENTMENT, DEMAND, NOTICE OF NONPAYMENT, PROTEST,
NOTICE OF PROTEST, NOTICE OF DISHONOR AND ANY AND ALL OTHER NOTICES IN
CONNECTION WITH ANY DEFAULT IN THE PAYMENT OF, OR ANY ENFORCEMENT OF THE PAYMENT
OF, ALL AMOUNTS DUE UNDER THIS AGREEMENT.  TO THE EXTENT PERMITTED BY LAW,
CLARIENT WAIVES THE RIGHT TO ANY STAY OF EXECUTION AND THE BENEFIT OF ALL
EXEMPTION LAWS NOW OR HEREAFTER IN EFFECT.

(C)   CLARIENT AGREES THAT ANY ACTION OR PROCEEDING AGAINST IT TO ENFORCE THE
AGREEMENT MAY BE COMMENCED IN STATE OR FEDERAL COURT IN ANY COUNTY IN THE
COMMONWEALTH OF PENNSYLVANIA IN WHICH SAFEGUARD AND/OR ITS SUCCESSORS OR ASSIGNS
HAS AN OFFICE.  CLARIENT WAIVES PERSONAL SERVICE OF PROCESS AND AGREES THAT A
SUMMONS AND COMPLAINT COMMENCING AN ACTION OR PROCEEDING IN ANY SUCH COURT SHALL
BE PROPERLY SERVED AND SHALL CONFER PERSONAL JURISDICTION IF SERVED BY
REGISTERED OR CERTIFIED MAIL IN ACCORDANCE WITH THE NOTICE PROVISIONS SET FORTH
HEREIN.

(D)   CLARIENT ACKNOWLEDGES AND AGREES THAT SAFEGUARD SHALL BE SUBROGATED TO THE
RIGHTS OF COMERICA, INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO THE SECURITY
INTERESTS GRANTED TO COMERICA IN CONNECTION WITH THE LOAN DOCUMENTS, IN THE
EVENT SAFEGUARD IS REQUIRED TO MAKE ANY PAYMENTS ON ACCOUNT OF THE GUARANTY.


8.     TERMINATION.  THIS AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT AND
SHALL TERMINATE ON THE LATER TO OCCUR OF (I) THE DATE THAT THE GUARANTY IS
TERMINATED OR EXPIRES OR (II) THE DATE THAT ALL OBLIGATIONS OF CLARIENT TO
SAFEGUARD, AND ALL OBLIGATIONS OF CLARIENT HEREUNDER HAVE BEEN PAID IN FULL AND
SATISFIED AND; IN EACH CASE, AFTER THE EXPIRATION OF  THE PERIOD DURING WHICH
ANY PAYMENT BY CLARIENT IS OR MAY BE SUBJECT TO RESCISSION, AVOIDANCE OR REFUND
UNDER THE UNITED STATES BANKRUPTCY CODE (OR ANY SIMILAR STATE STATUTE).


9.     INDEMNIFICATION.

(A)   CLARIENT HEREBY AGREES TO INDEMNIFY, PROTECT, DEFEND AND HOLD HARMLESS
SAFEGUARD AND ITS OFFICERS, DIRECTORS, EMPLOYEES, SUCCESSORS AND ASSIGNS,
(COLLECTIVELY, THE “INDEMNIFIED PARTIES”), FROM AND AGAINST ANY AND ALL CLAIMS,
DAMAGES, LOSSES, LIABILITIES, COSTS OR EXPENSES OF ANY KIND OR NATURE AND FROM
ANY SUITS, CLAIMS OR DEMANDS, INCLUDING REASONABLE ATTORNEY’S FEES INCURRED IN
INVESTIGATING OR DEFENDING SUCH CLAIM, SUFFERED BY ANY OF THEM AND CAUSED BY,
RELATING TO, ARISING OUT OF,

5


--------------------------------------------------------------------------------


RESULTING FROM, OR IN ANY WAY CONNECTED WITH THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (UNLESS DETERMINED BY A FINAL JUDGMENT OF A COURT OF
COMPETENT JURISDICTION TO HAVE BEEN CAUSED SOLELY BY THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THE INDEMNIFIED PARTIES) INCLUDING WITHOUT LIMITATION:

(I)            BY REASON OF ANY BREACH OF ANY REPRESENTATION OR WARRANTY OF
CLARIENT IN THIS AGREEMENT;

(II)           BY REASON OF, IN CONNECTION WITH, OR AS A CONSEQUENCE OF ANY
DEFAULT BY CLARIENT, IN THE PERFORMANCE OR OBSERVANCE OF ANY TERM, CONDITION,
COVENANT, OR UNDERTAKING CONTAINED IN THIS AGREEMENT OR ANY OTHER DOCUMENT TO BE
OBSERVED OR PERFORMED BY CLARIENT;

(III)          BY REASON OF OR IN CONNECTION WITH ANY LITIGATION OR OTHER
PROCEEDING IN ANY WAY RESTRAINING, ENJOINING, QUESTIONING OR AFFECTING
PERFORMANCE OR OBLIGATION HEREUNDER; AND

(IV)          BY REASON OF OR IN CONNECTION WITH ITS OBLIGATIONS UNDER THE LOAN
DOCUMENTS AND ITS PAYMENT AND REIMBURSEMENT OBLIGATIONS CONTEMPLATED BY SECTION
1 HEREOF.

(B)   IN CASE ANY ACTION SHALL BE BROUGHT AGAINST SAFEGUARD OR ANY OTHER
INDEMNIFIED PARTY IN RESPECT TO WHICH INDEMNITY MAY BE SOUGHT AGAINST CLARIENT,
SAFEGUARD OR SUCH OTHER INDEMNIFIED PARTY SHALL PROMPTLY NOTIFY CLARIENT AND
CLARIENT SHALL ASSUME THE DEFENSE THEREOF, INCLUDING THE EMPLOYMENT OF COUNSEL
SELECTED BY CLARIENT  AND SATISFACTORY TO SAFEGUARD, THE PAYMENT OF ALL COSTS
AND EXPENSES AND THE RIGHT TO NEGOTIATE AND CONSENT TO SETTLEMENT.  THE FAILURE
OF SAFEGUARD TO SO NOTIFY CLARIENT SHALL NOT RELIEVE CLARIENT OF ANY LIABILITY
IT MAY HAVE UNDER THE FOREGOING INDEMNIFICATION PROVISIONS OR FROM ANY LIABILITY
WHICH IT MAY OTHERWISE HAVE TO SAFEGUARD OR ANY OF THE OTHER INDEMNIFIED PARTIES
EXCEPT TO THE EXTENT CLARIENT IS MATERIALLY PREJUDICED THEREBY.  SAFEGUARD SHALL
HAVE THE RIGHT, AT ITS SOLE OPTION, TO EMPLOY SEPARATE COUNSEL IN ANY SUCH
ACTION AND TO PARTICIPATE IN THE DEFENSE THEREOF.  CLARIENT AND RETAIN  ITS OWN
COUNSEL, BUT THE FEES AND EXPENSES OF SUCH COUNSEL SHALL BE AT THE EXPENSE OF 
SAFEGUARD UNLESS (I) CLARIENT AND SAFEGUARD  HAVE  AGREED  IN WRITING TO THE
RETENTION OF SUCH COUNSEL; OR  (II) THE NAMED PARTIES TO ANY SUCH LITIGATION OR
PROCEEDING (INCLUDING  ANY IMPLEADED PARTIES) INCLUDE CLARIENT AND SAFEGUARD AND
REPRESENTATION OF BOTH PARTIES BY THE SAME COUNSEL WOULD, IN THE OPINION  OF 
COUNSEL TO SAFEGUARD, BE INAPPROPRIATE DUE TO ACTUAL OR POTENTIAL CONFLICTS OF
INTERESTS BETWEEN CLARIENT AND SAFEGUARD. CLARIENT  SHALL NOT BE LIABLE FOR ANY
SETTLEMENT OF ANY SUCH ACTION EFFECTED WITHOUT ITS CONSENT, WHICH CONSENT SHALL
NOT BE UNREASONABLY WITHHELD, DELAYED OR CONDITIONED, BUT IF SETTLED WITH
CLARIENT’S CONSENT, OR IF THERE SHALL BE A FINAL JUDGMENT FOR THE CLAIMANT IN
ANY SUCH ACTION, CLARIENT  AGREES TO INDEMNIFY AND HOLD HARMLESS SAFEGUARD  FROM
AND AGAINST ANY LOSS OR LIABILITY BY REASON OF SUCH SETTLEMENT OR JUDGMENT.

(C)   THE PROVISIONS OF THIS SECTION 9 SHALL SURVIVE THE REPAYMENT OR OTHER
SATISFACTION OF THE OBLIGATIONS OF CLARIENT HEREUNDER.


10.   NOTICES.  ALL NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS THAT
THIS AGREEMENT REQUIRES OR PERMITS SHALL BE IN WRITING AND SHALL BE SENT BY
OVERNIGHT COURIER PROVIDING DELIVERY RECEIPT, OR BY CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, OR BY TELECOPY OR HAND DELIVERY TO THE FOLLOWING ADDRESSES:

If to Clarient:

Clarient, Inc.

 

31 Columbia
Aliso Viejo, CA 92656
Attention: James Agnello, Chief Financial Officer
Telephone: (949) 425-5881



 

6


--------------------------------------------------------------------------------


 

Fax:(949) 425-5865

 

 

 

If to Safeguard:

c/o Safeguard Scientifics, Inc.

 

435 Devon Park Drive
800 The Safeguard Building
Wayne, PA 19087
Attention: Steven J. Feder, Senior Vice President and General Counsel
Telephone: (610) 975 - 4984
Fax:(610) 482 - 9105

All notices, requests, demands and other communications provided in accordance
with the provisions of this Agreement shall be effective:  (i) if sent by
overnight courier or telecopier, when received, (ii) if sent by certified mail,
return receipt requested, the third day after sending, and (iii) if given by
hand delivery, when delivered.


11.   AMENDMENTS.  THE PROVISIONS OF THIS AGREEMENT MAY BE AMENDED ONLY BY A
WRITTEN AGREEMENT SIGNED BY CLARIENT.


12.   GOVERNING LAW AND JURISDICTION.  THIS AGREEMENT SHALL BE GOVERNED BY,
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF
PENNSYLVANIA, WITHOUT REGARD TO THE CONFLICTS OF LAWS PROVISIONS.


13.   CONTINUING OBLIGATION.  THIS AGREEMENT IS A CONTINUING OBLIGATION AND
SHALL (A) BE BINDING UPON CLARIENT AND ITS RESPECTIVE ITS SUCCESSORS AND
ASSIGNS, AND (B) INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY SAFEGUARD AGAINST
CLARIENT (AND ITS SUCCESSORS, TRANSFEREES AND ASSIGNS); PROVIDED, THAT CLARIENT
MAY NOT ASSIGN ALL OR ANY PART OF THEIR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR
WRITTEN CONSENT OF SAFEGUARD, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD.


14.   SAVINGS CLAUSE.  WHENEVER POSSIBLE, EACH PROVISION OF THIS AGREEMENT SHALL
BE INTERPRETED IN A MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW,
BUT IF ANY PROVISION OF THIS AGREEMENT SHALL BE PROHIBITED BY OR INVALID UNDER
APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE ONLY TO THE EXTENT OF SUCH
PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH PROVISION
OR THE REMAINING PROVISIONS OF THIS AGREEMENT.


15.   SEVERABILITY.  IN CASE ANY ONE OR MORE OF THE PROVISIONS CONTAINED IN THIS
AGREEMENT SHALL, FOR ANY REASON, BE HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE
IN ANY RESPECT, SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY SHALL NOT AFFECT
THE VALIDITY OF ANY OTHER PROVISION OF THIS AGREEMENT, AND SUCH PROVISION(S)
SHALL BE DEEMED MODIFIED TO THE EXTENT NECESSARY TO MAKE IT ENFORCEABLE.


16.   JURY TRIAL WAIVER. EACH PARTY HERETO HEREBY KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR WRITTEN) OR ACTIONS OF ANY OTHER PARTY.  THIS PROVISION IS A MATERIAL
INDUCEMENT FOR SAFEGUARD’S ENTERING INTO THIS AGREEMENT.

EACH PARTY ACKNOWLEDGES THAT IT HAS HAD THE ASSISTANCE OF COUNSEL IN THE REVIEW
AND EXECUTION OF THIS AGREEMENT AND FURTHER ACKNOWLEDGES THAT THE MEANING AND
EFFECT OF THE FOREGOING WAIVER OF JURY TRIAL HAS BEEN FULLY EXPLAINED BY SUCH
COUNSEL.

7


--------------------------------------------------------------------------------



17.   SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  ALL REPRESENTATIONS AND
WARRANTIES CONTAINED OR INCORPORATED HEREIN OR MADE IN WRITING IN CONNECTION
HEREWITH SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT.


18.   COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN MORE THAN ONE
COUNTERPART, INCLUDING BY FACSIMILE SIGNATURE, ALL OF WHICH, TOGETHER,
CONSTITUTE ONE AND THE SAME INSTRUMENT.


19.   NO THIRD-PARTY BENEFICIARIES.  THIS AGREEMENT IS INTENDED FOR THE BENEFIT
OF THE PARTIES HERETO; THERE ARE NO THIRD-PARTY BENEFICIARIES OF THIS AGREEMENT.


20.   ENTIRE AGREEMENT.  THIS AGREEMENT EMBODIES AND REFLECTS THE ENTIRE
AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE MATTERS SET FORTH HEREIN, AND
THERE ARE NO OTHER AGREEMENTS, UNDERSTANDINGS, REPRESENTATIONS OR WARRANTIES
BETWEEN THE PARTIES OTHER THAN THOSE SET FORTH IN THIS AGREEMENT.

8


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
first set forth above.

 

CLARIENT, INC.

 

 

 

 

 

By:

/s/ James V. Agnello

 

 

 

Name: James V. Agnello

 

 

Title: Senior Vice President and CFO

 

 

 

SAFEGUARD DELAWARE, INC.

 

 

 

 

 

By:

/s/ Steven J. Feder

 

 

 

Name: Steven J. Feder

 

 

Title: Vice President

 

 

 

SAFEGUARD SCIENTIFICS (DELAWARE), INC.

 

 

 

 

 

By:

/s/ Steven J. Feder

 

 

 

Name: Steven J. Feder

 

 

Title: Vice President

 

 

 

9


--------------------------------------------------------------------------------


EXHIBIT A

A-1


--------------------------------------------------------------------------------


EXHIBIT B

A-2


--------------------------------------------------------------------------------